The remedy of the appellant for any supposed errors of the court below in refusing to vacate the award and ordering judgment thereon, was by writ of error, not by appeal.
Proceedings under the Revised Statutes relating to arbitrations are expressly excluded from the operations of the Code *Page 601 
and the remedies given by it. (Code, 47, § 1.) The point has been adjudicated by this court in several cases, two of which are reported, and the question is no longer an open question. (Isaacs v. Beth. Hamedrash Soc., 19 N.Y., 584; Freeman v.Kendall, 41 id., 518.) The judgment upon an award under the statute can only be reviewed in this court by writ of error. The appeal must be dismissed with costs.
All concurring,
Appeal dismissed.